DETAILED ACTION
This is in response to the application filed on 05/01/2020 in which claims 1-12 are preserved for examination; of which claims 1 and 7 are in independent forms.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-12 are rejected on the ground of nonstatutory double patenting over claims 1-16 of the U.S. Patent No. 9,384,280 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent. Although, the wording of the claims might be different, but the subject matter disclosed by the instant application is disclosed by the claims of U.S. Patent No. 9,384,280. Although the claims at issue are not identical, they are not patentably distinct from each other because as U.S. Patent No. 9,384,280.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Instant Application
U. S. Patent No. US 9,384,280
1. A method comprising: receiving, by a first device, a voice signal including a natural language query from a user; transmitting, by the first device, first information derived from the voice signal to at least one server; determining, by the at least one server, search criteria from the first information; searching, by the at least one server, at least one web service based on the search criteria; transmitting, by the at least one server to the first device, second information based on a result of the searching; receiving, by the first device, the second information; outputting, by the first device, a voice response to the natural language query; and providing, using a display of the first device, a list of selectable options, based on the second information, wherein the selectable options include links to other websites; and providing, using machine learning by the first device or the at least one server, additional information based on natural language queries outside of the natural language query.
1. A method performed by a computing device, the method comprising: receiving, by a transceiver of the computing device, data from a query to provide to a search engine to perform a search; negotiating, without user interference, to overcome a restriction to access a page of a set of top webpages in association with the search, a fee; sending, by the computing device to a client device, audible response data related to the set of top webpages; and continuing, by a processor without user input, to search information associated with the query on the page using a machine learning function.
3. The method of claim 1, wherein the query is natural language speech query.





The claims of the patent "anticipate" the claims of the application. Accordingly, the application claims are not patentably distinct from the patent claims. Here, the more specific patent claims encompass the broader application claim. Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.

Additionally, claims 1-112 are also rejected on the ground of nonstatutory double patenting over claims 1-20 of the U. S. Patent No. US 8,671,088 B2 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. Claim 1 of the instant application is fully disclosed by claims 1 and 3 of the U. S. Patent No. US 8,671,088 B2. The subject matter claimed in the instant application is fully disclosed and anticipated in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
Furthermore, claims 1-12 are rejected on the ground of nonstatutory double patenting overclaims 1-20 of the U. S. Patent No. US 8,412,693 B2 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. Claim 1 of the instant application is fully disclosed by claims 1 and 2 of the U. S. Patent No. US 8,412,693 B2. The subject matter claimed in the instant application is fully disclosed and anticipated in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
claims 1-12 are rejected on the ground of nonstatutory double patenting overclaims 1-15 of the U. S. Patent No. US 7,921,091 B2 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. Claim 1 of the instant application is fully disclosed by claims 1 and 2 of the U. S. Patent No. US 7,921,091 B2. The subject matter claimed in the instant application is fully disclosed and anticipated in the patent and is covered by the patent since the patent and the application are claiming common subject matter.

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter of “providing, …additional information based on natural language queries outside of the natural language query” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regrading claims 1 and 7,
The claims recite the limitation of “providing...additional information based on natural language queries outside of the natural language query.” The specification fails to describe said limitation. It is not clear how additional information is provided based on natural language queries and at the same time be outside of the natural language query. A person of ordinary skill in the art would not understand how to interpret the feature of providing information using natural language query outside of the natural 
Regarding claims 2-6 and 8-12,
said claims dependent on the rejected claims 1 and 7 and inherit the same deficiency. Therefore, claims 2-6 and 8-12 are rejected for the same reason set forth in rejections of claims 1 and 7.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chai et al., US 6,829,603 (Chai, hereafter) in view of Liddy et al., US 6,304,864 (Liddy, hereafter).
Regarding claim 1,
Chai discloses a method comprising: 
receiving, by a first device, a voice signal including a natural language query from a user (See Chai: at least Fig. 1-2, col. 4, lines 52-60, col. 7, lines 24-30, and col. 10, lines 28-42, receiving a natural language query in speech or spoken form); 
transmitting, by the first device, first information derived from the voice signal to at least one server (See Chai: at least Fig. 1-2, col. 4, lines 52-60 and col. 7, lines 9-30, transmitting information to system 150 of server 120); 
determining, by the at least one server, search criteria from the first information (See Chai: at least Fig. 2, Fig. 5a, col. 4, lines 52-67 and col. 7, line 24 through col. 8, line 10); 
searching, by the at least one server, at least one web service based on the search criteria (See Chai: at least Fig. 2, Fig. 5a, col. 9, lines 16-23 and col. 10, lines 28-67); 
transmitting, by the at least one server to the first device, second information based on a result of the searching (See Chai: at least Fig. 5a, Fig. 9, Fig. 9c, col. 9, lines 16-23, col. 10, lines 28-67, and col. 13, line 40 through col. 15, line 22); 
receiving, by the first device, the second information (See Chai: at least Fig. 5a, Fig. 9, Fig. 9c, col. 9, lines 16-23, col. 10, lines 28-67, and col. 13, line 40 through col. 15, line 22); 
outputting, by the first device, a voice response to the natural language query (See Chai: at least Fig. 9, Fig. 9c, col. 13, line 40 through col. 15, line 22 and col. 15, lines 1-25, voice/audio response (i.e. speech output or. a spoken summary”) over speakers); and providing, using a display of the first device, a list of selectable options, based on the second information, wherein the selectable options include links to other websites (See Chai: at least Fig. 5a, Fig. 9, Fig. 9c, col. 10, lines 28-67, and col. 13, line 40 through col. 15, line 22, presenting a list of links to the user. It is common knowledge in the art that the links provided by a search result could be links of  web pages/sites).  

queries and using a machine learning process for searching and presenting a link to a user after the first response to view related information of retrieved product (See Chai: at least col. 11, lines 35-42 and Fig. 9a-9c, col. 15, line 54 through col. 16, line 18). However, Chai does not explicitly teach providing, using machine learning, additional information based on queries outside of the query.
On the other hand, Liddy discloses after providing the search result at the first time continuing the search without any user input using neural networking (machine learning process) to expand the search (See Liddy: at least col. 3, line 5-67, col. 11, lines 40-67, col. 12, line 42 through col. 13, line 15, Fig. 2B (steps 46-54) and Fig. 3A- B). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teaching of Chai with Liddy’s teaching in order to provide, using machine learning by the first device or the at least one server, additional information based on natural language queries outside of the natural language query. The motivation for doing so would have been to reduce user's waiting time by allowing a user to view the initial search result while the system continuing searching for more related information and facilitating searches across the technological and taxonomic boundaries by expanding queries to include the selected subject categories and terms.
Regarding claim 2,
receiving, by the first device, a 
second voice signal including a second natural language query, wherein the second natural language query is based off of the list of selectable options; transmitting, by the first device, third information derived from the second voice signal to the at least one server; transmitting, by the at least one server, fourth information in response to the second natural language query and the second information;  11 6258231-1IIIS-009-100418C4.1 receiving, by the first device, the fourth information; and outputting, by the first device, a voice response and a displayed response to the second natural language query (See Chai: at least Fig. 7, Fig. 9, Fig. 9c, col. 10, lines 28-67, and col. 13, line 40 through col. 15, line 22, after presenting the response, further user input including clarification questions, correction or a new request) is received. The user input could be in form of voice natural language query (i.e. a second voice signal including a natural language query). The further user input is processed and the further result would be displayed to the user).  
Regarding claim 3,
the combination of Chai and Liddy discloses wherein the list of selectable options includes graphics and text (See Chai: at least Fig. 5a, Fig. 9, Fig. 9c, col. 10, lines 11-15, and col. 13, line 40 through col. 15, line 22, image, text, and/or video).  
Regarding claim 4,
the combination of Chai and Liddy discloses wherein the at least one server provides a virtual agent service and provides a messaging mode based on voice signals inputted into the first device (See Chai: at least Fig. 1-2, Fig. 9, col. 10, lines 28-67, and col. 13, line 40 through col. 15, line 22, “the virtual agent”).  
Regarding claim 5,
the combination of Chai and Liddy discloses wherein the at least one server searches a plurality of web sites in response to a single natural language query (See Chai: at least Fig. 1-2, Fig. 9, F, col. 10, lines 28-67, and col. 13, line 40 through col. 15, line 22).  
Regarding claim 6,
the combination of Chai and Liddy discloses wherein the at least one server pre-processes a response to a natural language query (See Chai: at least Fig. 1-2, col. 4, lines 52-60, col. 7, lines 24-30, and col. 10, lines 28-42).
Regarding claims 7-12,
the scopes of the claims are substantially the same as claims 1-6, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-6, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bennett, US 7,050,977 disclosing An Internet-based server that hosts a server-side speech recognition engine and additional linguistic and database functions that cooperate to provide enhanced interactivity for 
Zhou, US 6,999,932 disclosing a language independent, voice based user interface method includes receiving voice input data spoken by a user, identifying a language spoken by the user from the voice input data, converting the voice input data into a first text in the identified language by recognizing the user's speech in the voice input data based at least in part on the language identifier, parsing the first text to extract a keyword, and using the keyword as a command to an application. 
Kennewick et al., US 2004/0044516 disclosing receiving natural language queries and/or commands and execute the queries and/or commands. Applying complete speech-based information query, retrieval, presentation and command environment. 

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291. The examiner can normally be reached M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162
03/01/2022